Title: Thomas Jefferson to John Wilson, 4 December 1814
From: Jefferson, Thomas
To: Wilson, John


          Sir  Monticello Dec. 4. 14.
          The subject of your letter of Nov. is entirely unknown to me. I only know in general that the heads of departments had been authorised by law to apportion the sum allowed for salaries to their clerks at their discretion. no duty I presume could be more embarrassing to those gentlemen. but of the particular graduation of the salaries I never heard, nor enquired, the subject having been entirely out of the line of my cognisance. at present especially it would be as useless as intrusive for me to express an opinion on it, had I the materials. but, to my total ignorance of the objects and scale of that distribution, is added a due sense of the impropriety of my entertaining the subject at all. I have ever considered those clerkships as unfortunate baits to young men who are at all capable of doing any thing for themselves. in these they can never look beyond a bare and barren subsistance. whereas in a country like ours, so many pursuits offer themselves, that those of the least talent & enterprise cannot fail to advance themselves to situations of greater comfort & independance. Accept the assurance of my respect.
          Th: Jefferson
        